      Case 4:19-cv-00162-DPM Document 109 Filed 02/03/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

GARYSANDENandSUSANSANDEN                                   PLAINTIFFS

v.                       No. 4:19-cv-162-DPM

BIOMET MANUFACTURING CORPORATION;
BIOMET, INC.; BIOMET U.S.
RECONSTRUCTION, LLC; and
BIOMET ORTHOPEDICS, LLC                                  DEFENDANTS

                             JUDGMENT
     The Sandens' claims are dismissed with prejudice.



                                 D.P. Marshall;
                                 United States District Judge
